UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

VALVANO REALTY
COMPANY,
Plaintiff, No. 3:17-cv-00266
Vv. (Saporito, M.J.)
AMERICAN FIRE AND . FILE
CASUALTY COMPANY, WILKES BARR
: E
Defendant. : Aug 26 2019

Rg
ORDER DEPUTY CLERK

AND NOW, this 26 day of August, 2019, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

1. The plaintiffs motion to appoint appraiser (Doc. 20) is
GRANTED and the parties are directed to proceed to appraisal under the
insurance policy.

2. American is directed to appoint its appraiser under the
policy of insurance covering the fire loss within seven (7) days from the
date of this Order, failing which, the court shall appoint American's

appraiser.
3. The appraisers shall select an umpire within thirty (80) days

from the date of this Order, and the fees and expenses of the umpire

shall be shared equally by the parties.

 

US. MAGISTRATE JUDGE

Dated: August 26, 2019
